PER CURIAM.
This is an appeal in a mechanics lien case.
The only point under which the appellant has shown reversible error is as to its entitlement to attorney fees under Section 713.29, Fla.Stat.1971, F.S.A. The appellant was the prevailing party under the rationale of Sharpe v. Ceco Corporation, Fla.App.3d 1970, 242 So.2d 464, and therefore was entitled to attorney fees as provided by said statute.
*636The cause is remanded to the trial court for the purpose of determining the amount of attorney fees due the appellant. In all other respects the final judgment is affirmed.
HOBSON, A. C. J., BOARDMAN, J., and JOANOS, JAMES E., Associate Judge, concur.